
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 64
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2011
			Mr. Ellison (for
			 himself, Mr. Honda,
			 Ms. Woolsey,
			 Mr. Jackson of Illinois,
			 Mr. Grijalva,
			 Mr. Conyers,
			 Ms. McCollum,
			 Mr. Deutch,
			 Ms. Clarke of New York,
			 Ms. Brown of Florida,
			 Mr. Carson of Indiana,
			 Mr. Johnson of Georgia,
			 Ms. Matsui,
			 Ms. Lee of California,
			 Ms. Sewell,
			 Ms. Schakowsky,
			 Ms. Richardson,
			 Mr. Cleaver,
			 Mr. Tonko,
			 Mrs. Christensen,
			 Mr. Garamendi,
			 Mr. Olver, and
			 Mr. Rahall) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  Social Security benefits should not be reduced.
	
	
		Whereas Social Security provides essential financial
			 support to 54.8 million people in the United States, including 35.1 million
			 retired workers in the Nation;
		Whereas Social Security provides modest benefits averaging
			 $14,000 per year for retired workers, based on contributions paid into Social
			 Security over a worker’s lifetime of employment;
		Whereas Social Security can pay full benefits through
			 2035;
		Whereas Social Security has no borrowing authority,
			 currently has $2.7 trillion in accumulated assets, and, therefore, does not
			 contribute to the Federal budget deficit; and
		Whereas the citizens of the United States deserve
			 thoughtful and fair Social Security reform to protect current and future
			 benefits and to ensure ongoing retirement security for seniors, protections for
			 persons who become disabled, and benefits for the young children and spouses of
			 deceased and disabled workers: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 appropriate reform to strengthen Social Security’s long-term outlook should
			 happen in a bipartisan fashion and should ensure that Social Security remains a
			 critical source of protection for the people of the United States and their
			 families without further increasing the retirement age or otherwise decreasing
			 benefits.
		
